Citation Nr: 0008676	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-30 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969. This matter comes on appeal from decisions of the St. 
Louis VA Regional Office in June 1996 and May 1997.

In view of the decision regarding the schedular evaluation 
warranted for PTSD, the issue of entitlement to a total 
rating based on individual unemployability is moot.


FINDINGS OF FACT

Material improvement in the service-connected PTSD, 
manifested by multiple recurrent symptoms requiring 
medication and therapy, under the ordinary conditions of life 
has not been demonstrated.


CONCLUSION OF LAW

Restoration of a 100 percent evaluation for PTSD is 
warranted. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.343, 4.7, 4.130, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1996).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities. On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV). 38 C.F.R. § 4.125 (1999).

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation. Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships warrants a 70 percent evaluation. 38 C.F.R. 
§ 4.130, Code 9411.

In Kitchens v. Brown, 7 Vet.App. 320 (1995), the appellant's 
disability rating had been reduced by the VA regional office. 
In reviewing the decision, the Board found that the 
"preponderance of the evidence [wa]s against the veteran's 
claim for restoration." On appeal, the Court held that "the 
Board improperly reversed the standard of proof by requiring 
the appellant to prove entitlement to restoration of his 
previous ... rating." The Court noted that the burden is on the 
Board "to establish, by a preponderance of the evidence that 
a rating reduction is warranted."

Total disability ratings when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343.

In this case, PTSD had been evaluated as 100 percent 
disabling since April 7, 1992. In a rating decision in 
December 1996, the assigned evaluation was reduced to 70 
percent, effective March 1, 1997. The veteran timely 
appealed.  Service connection also is effect for the 
residuals of multiple shell fragment wounds.

Following a review of the record, the Board finds that the 
preponderance of the evidence fails to support a reduction of 
the evaluation assigned for PTSD.  The reports of VA 
psychiatric examinations conducted in August 1996 and May 
1999 clearly demonstrate that the veteran continues to 
experience multiple recurrent symptoms of PTSD for which he 
requires medication and therapy. In August 1996, the 
veteran's condition was said to be unchanged, while in May 
1999, a Global Assessment of Functioning score of 30 was 
provided. The Global Assessment of Functioning is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)). A 30 rating indicates 
an inability to function in all areas. Testimony provided by 
the veteran at a personal hearing before the undersigned 
further disclosed that he has been unable to retain gainful 
employment for many years and essentially lives in social 
isolation. Accordingly, as the evidence does not show 
material improvement in the service-connected psychiatric 
condition under the ordinary conditions of life, restoration 
of the previously assigned 100 percent evaluation is in 
order. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.343, 4.7, 4.130, 
Code 9411.

ORDER

A 100 percent evaluation for PTSD is restored; the appeal is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

- 5 -


- 1 -


